Name: Council Regulation (EC) No 3086/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  economic geography;  Europe
 Date Published: nan

 30 . 12 . 95 PEN Official Journal of the European Communities No L 330/95 COUNCIL REGULATION (EC ) No 3086/95 of 21 December 1995 allocating, for 1996, catch quotas between Member States for vessels fishing in Lithuanian waters THE COUNCIL OF THE EUROPEAN UNION, Whereas the necessary measures should be taken to implement, for 1996 , the results of the consultations held with Lithuania ; Whereas to ensure efficient management of the catch possibilities available in Lithuanian waters , they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ), HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1996 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Lithuania . Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of December 1992 establishing a Community system for fisheries and aquaculture ( ! ), and in particular Article 8 ( 4 ) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Lithuania (2 ), and in particular Articles 3 and 6 thereof, the Community, as constituted on 31 December 1994 , and Lithuania have held consultations concerning their mutual fishing rights for 1996 and the management of common living resources; Whereas, in accordance with Articles 96 and 124 of the 1994 Act of Accession , fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the Republic of Finland and the Republic of Lithuania of 7 June 1993 , the Community , on behalf of Finland , and Lithuania have held consultations concerning their mutual fishing rights for 1996 ; Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the Kingdom of Sweden and the Republic of Lithuania of 25 November 1993 , the Community, on behalf of Sweden, and Lithuania have held consultations concerning their mutual fishing rights for 1996 ; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1996 should be fixed for the vessels of the other Party; Article 2 1 . The financial contribution provided for in Article 7 of the Agreement on fisheries relations between the European Economic Community and Lithuania shall be set for the period referred to in Article 1 at ECU 763 000 payable to an account designated by Lithuania . 2 . The financial contribution provided for in Article 8 of the Agreement shall be set for the period referred to in Article 1 at ECU 76 300 payable to an account designated by Lithuania . Article 3 This Regulation shall enter into force on 1 January 1996 . (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 56 , 9 . 3 . 1993, p. 10 . ( J ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . No L 330/96 1 EN Official Journal of the European Communities 30 . 12 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1995 . For the Council The President L. ATIENZA SERNA ANNEX Allocation of Community catch quotas in Lithuanian waters for 1996 (in tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod III d 2 125 Denmark 535 Germany 240 Sweden 1 150 Finland 200 Herring III d 3 000 Denmark 1 715 Germany 1 285 Salmon III d 4 500 Denmark 1 800 Germany 200 Sweden 1 500 Finland 1 000 Sprat III d 12 500 Denmark 5 925 Germany 1 575 Sweden 4 500 Flatfish III d 25 Sweden 25